Citation Nr: 1450967	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  14-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2014, the Board remanded the case for additional development.  It now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.85 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider sensorineural hearing loss (SNHL) an organic disease of the nervous system and therefore a chronic disease under 3.303(b).  38 C.F.R. § 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regrettably, the National Personnel Records Center indicated that the Veteran's service treatment records (STRs) were destroyed in the July 1973 fire in St. Louis, Missouri, and are therefore unavailable.  In October 2012 VA issued a formal finding of unavailability.  

The Veteran contends that his bilateral hearing loss began in service as a result of exposure to excessive noise, and has continued to the present.  The record shows that he has bilateral hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  In its May 2014 decision granting service connection for tinnitus, the Board found that he was exposed to excessive noise in service.  Thus the decision turns on whether his current bilateral hearing loss is related to service.

The Veteran has competently and credibly reported that his bilateral hearing loss originally manifested in 1953 in service and has continued to the present.  Layno.  The mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible, especially in light of the fact that his STRs are unavailable.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran was provided with two VA examinations, in March 2012 and August 2014, and an addendum opinion in October 2014.  At each examination, he was diagnosed with bilateral SNHL.  Both VA examiners opined that the Veteran's bilateral hearing loss is not at least as likely as not related to service.  However, their opinions are supported by insufficient rationales.  Specifically, both examiners failed to discuss the Veteran's credible reports of in-service noise exposure and why his current bilateral hearing loss could not be related thereto.  The 2014 examiner also opined that his bilateral hearing loss was more likely related to post-service noise exposure but failed to discuss why the post-service exposure is a more likely cause for the Veteran's hearing loss, rather than merely an aggravation of hearing loss incurred in service.  The Board finds that these medical opinions do not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter, especially in light of the fact that hearing loss at separation cannot be ruled out.  The examiners provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds these opinions are not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has consistently, credibly, and competently reported hearing loss since service.  There is no probative contradictory evidence.  Under 38 C.F.R. § 3.303(b), the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


